Citation Nr: 1706639	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  07-10 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation for heart disease and a status post mycoardial infarction pursuant to the provisions of 38 U.S.C.A. § 1151.

(NOTE:  The issues of service connection for hypertension, asthma, and emphysema with bronchitis are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to October 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2008.  

The instant appeal was previously before the Board in February 2009 and in December 2015, and remanded to the agency of original jurisdiction (AOJ) for additional development.  The matter has been returned to the Board for appellate review.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

This case must be remanded to the AOJ for substantial compliance with directives set forth in the December 2015 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  At that time, the Board ordered that the AOJ review the substantial additional evidence that had been added to the record without a waiver of AOJ review.  See 38 C.F.R. § 20.1304 (c) (2016).  This has not been done.  As pointed out by the Veteran's representative in February 2017 argument before the Board, it appears that no action has been taken by the AOJ on this matter.  Accordingly, the representative has requested that the Board remand this matter for the AOJ to review the record and readjudicate the issue.  

Under the circumstances, the Board finds that remand is warranted at this juncture in order to ensure compliance with the prior Board remand directives.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Review the expanded record and conduct any additional development that may be necessary based on this new evidence.

2.  Then, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




